DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 10–20 in the reply filed on 2/17/2022 is acknowledged.
Claims 1–9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 is rejected as it is unclear to the Examiner as to what is meant by an acrylic sacrificial sewing thread comprising “a fluid configured to lower the dissolving point of the sacrificial sewing thread below the dissolving 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heifetz (US 5,331,801).
Heifetz discloses a process that recycles cotton fiber garments, wherein used cotton garments are collected from a single source, the cotton fibers of the garments are separated, and then reconstituted into recovered cotton fibers consisting of used cotton fibers.  Heifetz abstract, 2:43–55, 4:20–64.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.  Here, claim 10 requires a “distributing said textile material in a closed-loop to a closed group of users wherein said users comprise a common attribute to generate sorted homogenous textile material.”  However, the claimed invention is directed to “[a]n article of recycled clothing.”  Accordingly, the claimed invention is directed to an article of manufacture, rather than the process of its manufacture.  The recycled article of Heifetz does not rely upon a “closed group of users wherein said users comprise a common attribute to generate sorted homogenous textile material.”  The prior art does however generate the required “sorted homogenous textile material” as cotton fabric garments have all non-cotton materials removed leaving a homogenous textile material consisting of cotton.  See Heifetz at 4:20–64.  Thus, Heifetz discloses the claimed “sorted homogenous textile material” as required by claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz as applied to claim 10 above, and further in view of Baumeler (US 2014/0166548 A1).  Heifetz fails to teach the use of a sacrificial sewing thread.
Baumeler teaches a textile substrate comprising warp and weft threads, wherein the textile substrate further comprises a sacrificial thread, wherein the sacrificial thread is made from a material that can be destroyed by chemical or physical means, such as melting.  Baumeler abstract, ¶ 56.  The sacrificial thread may be made from polyvinyl alcohol, polyester, or modified polyester and adds further functionality to the textile, while being easily separated from the rest of the textile substrate.  Id. ¶¶ 8, 59, 60, 65.  
It would have been obvious to one of ordinary skill in the art to have used the sacrificial thread of Baumeler to add further functionality to the Heifetz cotton garment, while allowing the garment to retain its ease in recycling.  
Baumeler teaches using a variety of materials to make a textile substrate including cotton and chemical fibers, such as polyester, polyamide, and polyolefins, wherein the listed materials each has different properties and is selected by desired end product.  Baumeler Table 1, ¶¶ 69–73, 79.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute one of the chemical fibers for the cotton in Heifetz because Baumeler teaches the functional equivalency of the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Furthermore, the selection of the composition of the sacrificial thread is based upon the desired manner in which the sacrificial thread is separated from the rest of the textile substrate.  See Baumeler ¶¶ 52–67.  Accordingly, the selection of modified polyester sacrificial thread with a melting point of about 160 to 395 oF, wherein that melting point is greater than that of the homogenous textile material is within the grasp of the ordinarily skilled artisan through routine experimentation and design choice.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz and Baumeler as applied to claim 11 above, and further in view of Jones (US 2005/0050608 A1).  Heifetz and Baumeler fail to teach the attachment of dissimilar discrete panels of homogenous textile material to each other.
Jones teaches the use of polyvinyl alcohol thread to attach different textile sheets, or buttons, to form a garment.  Jones ¶¶ 40-41, 50.
It would have been obvious to the ordinarily skilled artisan to have attached different cotton textile sheets of Heifetz using the polyvinyl alcohol thread of Baumeler to form a garment.  
Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Heifetz and Baumeler as applied to claim 15 above, and further in view of Finzelberg (US 2014/0289926 A1).  Heifetz and Baumeler fail to teach the stabilization of the sacrificial polyvinyl alcohol thread.
Finzelberg teaches the formation of a protective glove comprising polyvinyl alcohol (PVA), wherein the PVA is stabilized to reduce its water solubility.  Finzelberg abstract, ¶¶ 3–6, 16.
It would have been obvious to one of ordinary skill to have stabilized the PVA thread of Baumeler so that the thread did not dissolve when the textile was laundered.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786